United States Court of Appeals
                        For the First Circuit


No. 19-1432

                       JUAN C. PEREZ-TOLENTINO,

                        Plaintiff, Appellant,

                                  v.

                     ANDREI IANCU, Director of the
              United States Patent and Trademark Office;
              UNITED STATES PATENT AND TRADEMARK OFFICE,

                        Defendants, Appellees.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF PUERTO RICO

        [Hon. Jay A. García-Gregory, U.S. District Judge]


                                Before

                      Lynch, Lipez, and Barron,
                            Circuit Judges.


     Juan A. Vélez-Méndez on brief for appellant.
     W. Stephen Muldrow, United States Attorney; Mariana E. Bauzá-
Almonte, Assistant United States Attorney, Chief, Appellate
Division; and Antonio L. Perez-Alonso, Assistant United States
Attorney, on brief for appellee.


                          December 21, 2020
              LIPEZ, Circuit Judge.         Appellant Juan C. Perez-Tolentino

("Perez")       challenges          the     dismissal       of     his         disability

discrimination suit against the United States Patent and Trademark

Office ("USPTO") and its director.                The district court held that

the   action      could       not    proceed      because        Perez    waived       his

discrimination claim in a settlement agreement that allowed him to

resign from his job in lieu of being terminated.                       Although Perez

acknowledges the waiver, he argues that it is void because he did

not knowingly and voluntarily agree to it.                       He claims that the

district court erred in finding implausible his allegation of an

unenforceable waiver.

              Having carefully reviewed the complaint and related

materials in the record, we agree with the district court's

analysis of the circumstances surrounding the settlement agreement

and the court's conclusion that the waiver is binding. See Beddall

v. State St. Bank & Tr. Co., 137 F.3d 12, 17 (1st Cir. 1998) ("When

. . . a complaint's factual allegations are expressly linked

to -- and admittedly dependent upon -- a document (the authenticity

of which is not challenged), that document effectively merges into

the pleadings and the trial court can review it in deciding a

motion   to    dismiss    under      Rule   12(b)(6).").          We     add    only   the

following comments in response to Perez's arguments to this court.

              (1) Perez's primary contention on appeal is that the

district      court   erred    by    failing      to   consider     his    psychiatric


                                          - 2 -
disability when reviewing the factors relevant to his waiver.

However, Perez neither alleges in his complaint nor argued in his

opposition to the defendants' motion to dismiss that his ability

to understand and evaluate the settlement agreement or the waiver

was compromised by his mental state.                 Indeed, Perez's complaint

emphasizes his intellectual capability, alleging that his "medical

condition" -- described as "major stress" -- would not prevent him

from performing "the essential job functions of his position" on

a part-time basis.     Compl. ¶¶ 13, 20.

             Perez   first      reported       his     "recent"    diagnosis       of

depression and anxiety, and his "pharmacologic treatment for his

mental disorders," in his motion to alter and amend the district

court's   judgment,1     but    even   then     did    not   explain     how    those

conditions    impaired    his    ability       to     consider    the    three-page

settlement    agreement    (a    deficiency      that    persists       on   appeal).

Moreover, Perez was not left to his own devices in deciding whether

to sign the agreement; significantly, he was assisted throughout

the settlement process by his union representative, who also was

a signatory to the agreement.

             Our caselaw clearly rejects the sufficiency of a bald

assertion of a psychiatric condition to void a waiver where the

surrounding    circumstances      otherwise         demonstrate   voluntariness.


     1 Perez presents no argument on appeal concerning the denial
of this post-judgment motion.


                                       - 3 -
See Melanson v. Browning-Ferris Indus., Inc., 281 F.3d 272, 277

(1st Cir. 2002) (emphasizing precedent holding that "an incapacity

to knowingly and voluntarily execute a release will not be inferred

simply from the showing, standing alone, that the party suffered

from some psychiatric disorder"); Morais v. Cent. Beverage Corp.

Union Emps. Supplemental Ret. Plan, 167 F.3d 709, 714 (1st Cir.

1999) (stating that "[t]he fact that [the employee] suffered from

various disorders, including depression, and was on medication is

insufficient, without more, to invalidate the Agreement"); Rivera-

Flores v. Bristol-Myers Squibb Caribbean, 112 F.3d 9, 12-13 (1st

Cir. 1997) (stating that it is not "enough [for an employee] to

assert that the nature of [his] disability was psychiatric" because

"not all psychiatric disabilities inherently involve a question

about    capacity     to   act   knowingly   and   voluntarily"    (emphasis

omitted)). Having failed to explain the relevance of his condition

to the district court, Perez waived this theory of involuntariness

as a basis for invalidating his express relinquishment of the

discrimination claim.       See, e.g., Morais, 167 F.3d at 712.

              (2) Perez also contends that, in evaluating the validity

of his waiver, the district court improperly disregarded guidance

from    the   Equal   Employment   Opportunity     Commission   ("EEOC")   on

waivers of employment discrimination claims.            Putting aside the

question of whether courts must adhere to such guidance, Perez is

simply wrong about the district court's analysis.               As the court


                                     - 4 -
correctly explained in its order denying Perez's post-judgment

motion,   its    totality-of-the-circumstances      analysis   was   fully

consistent with the EEOC guidelines as well as this court's

precedent.      See EEOC, Understanding Waivers of Discrimination

Claims    in    Employee   Severance   Agreements,      EEOC-NVTA-2009-3,

https://www.eeoc.gov/policy/docs/qanda_severance-agreements.html

(last visited Nov. 30, 2020); Melanson, 281 F.3d at 276 & n.4

(identifying    the   "non-exclusive   set   of   six   factors"   used   to

determine the validity of a release). The court noted, inter alia,

the clarity of the agreement's language, Perez's ability as a

patent examiner to read documents, the time allowed for his review

of the agreement,2 and the content "incorporat[ing] exactly what

[Perez] requested from the USPTO."3      Although it acknowledged that

Perez was not represented by counsel and "had no input regarding

[the agreement's] terms," the court pointed out that the agreement

itself encouraged Perez to consult an attorney and that his union

representative also signed the agreement.           Moreover, the court

observed, Perez "did not ask for assistance, clarification, or




     2 Perez stated in his opposition to the USPTO's motion to
dismiss that he was given six days to consider the three-page
settlement agreement.

     3  After he received notice of his termination, Perez asked
for, and was given, the benefit of resigning with a release of
claims.


                                 - 5 -
different terms," and the record does not indicate that the USPTO

"denied [him] an opportunity to negotiate."

              (3)    We    deem   meritless    Perez's   assertion        that   his

administrative claim of disability discrimination, pursued after

he   signed    the    settlement      agreement,     shows   that    he    did   not

understand the waiver.            Where all other factors point to Perez's

knowing and voluntary consent to the waiver, we cannot reasonably

give weight to his disregard of the agreement.                      Otherwise, as

appellees point out, a party could intentionally void an agreement

simply by breaching it.

              In    sum,   the    district   court   properly   concluded        that

Perez's allegations "fail[ed] to plausibly show that he did not

sign the [s]ettlement [a]greement 'knowingly and voluntarily.'"

Accordingly, the agreement precludes his disability claim, and the

district court properly dismissed his complaint.

              Affirmed.




                                       - 6 -